UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6654


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERWIN COLES, a/k/a Woods,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:01-cr-00254-3)


Submitted:   April 15, 2011                 Decided:   August 5, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derwin Coles, Appellant Pro Se. John J. Frail, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derwin   Coles    appeals    the   district   court’s     order

granting in part and denying in part his motion filed pursuant

to 18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            United States v. Coles,

No. 2:01-cr-00254-3 (S.D.W. Va. Mar. 19, 2009).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2